DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered. Claims 1, 2 and 6-27 are pending, of which claims 1, 2, 6-11, 14, 16-20, 21, 24 and 25 are currently amended, claims 26 and 27 are new, and claims 10 and 11 are withdrawn. Claims 3-5 are cancelled. No new matter has been added.
In view of the amendment the previous objections to the specification and rejections under 35 USC 112 are withdrawn, however the previous rejection under 35 USC 103 is maintained.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims contain many functional limitations. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, all of the claimed functional limitations have been considered, but they have been given weight only to the extent that they imply structure to the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-9 and 12-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0201192 A1 (McGuire) in view of US 2008/0282817 A1 (Breed).

    PNG
    media_image1.png
    426
    701
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    464
    463
    media_image2.png
    Greyscale

Regarding claims 1 and 22-24, McGuire discloses an apparatus (field device) comprising a flow detector/means to detect fluid flow configured to sense fluid flow through a fluid flow channel (pipeline) and generate measurement data based on the sensed fluid flow that indicates a measured value of fluid flow in the fluid flow channel (transmitters sense process variables such as process flow) [0022], a communications interface/means to report fluid flow detection communicatively coupled with the flow detector and configured to receive measurement data from the flow detector, and transmit, via a communications network, information derived from the measurement data received from the flow detector (wireless transmitters transmit outputs representing the process variables over a wireless communication channel) [0023], a detachable battery module (battery assembly latched in place) [0043], configured to detachably couple (the battery can be removed) [0048] with the flow detector and the communications interface, and provide electrical power to the flow detector and the communications interface (the field device is battery powered) [0025], wherein the detachable battery module is externally accessible from outside the fluid flow channel (the transmitter is mounted upon the pipe – see Fig. 1) [0006], a housing at least partially enclosing the flow detector and the communication interface [0027], and an external connector that extends through the housing (a threaded conduit entry hub provides an opening to the field wiring compartment for mounting a solar array) and that is configured to receive power from an external power source and deliver the power to the detachable battery module [0044].
McGuire does not teach that the detachable battery module is configured to be coupled with and receive power from an external mains electrical power source. Breed however teaches designing a power source for a transmitter as a battery which is charged when a connection to a power grid (external mains electrical power source) is available, to prevent a lack of power from preventing the sensors or processor and communications unit from transmitting information to the remote facility [0422]. Therefore it would have been obvious to one of ordinary skill in the art to configure the detachable battery module of McGuire to be coupled with and receive power from an external mains electrical power source, as in Breed, because it could prevent a lack of power from preventing the transmission of information.
Regarding claim 2, McGuire further discloses a controller (industrial process field device electronics) communicatively coupled with the flow detector and the communications interface (including communication circuitry for communicating wirelessly) and configured to receive the measurement data from the flow detector transmit information derived from the measurement data received from the flow detector to the communications interface [0027], detachably couple with the detachable battery module and receive the power from the detachable battery module (the detachable battery module has power connectors that connect power to industrial process field device electronics) [0029], and the controller is within the housing [0027]. 
Regarding claims 6 and 7, McGuire further discloses that the detachable battery module comprises an energy pathway (terminals 712) and an energy storage cell (rechargeable sealed lead acid battery), wherein the energy pathway is configured to couple with the energy storage cell [0044], such that the energy pathway is configured to deliver the power received from the external power source to the energy storage cell, and the energy pathway is configured to deliver the power received from the external power source through the detachable battery module to the flow detector, the controller and the communications.
Regarding claims 8 and 9, McGuire further discloses that the detachable battery module further comprises a power management circuit (energy limiter) disposed within the energy pathway and between the external power source and the energy storage cell and configured to manage distribution of the power received from the external power source and to output conditioned electrical power to the energy storage cell, the flow detector, the controller and the communications interface [0030], [0044].
Regarding claims 12-21, McGuire further discloses that the detachable battery module is enclosed within a shaped sealant structure (plastic resin housing) and comprises at least one keyed feature/battery projection formed by the shaped sealant structure (protruding molded connector body comprising a polarizing rim) [0040] to permit only properly aligned detachable placement in a recessed portion (polarizing shell) [0040] of the housing and coupling of the detachable battery module with the controller in the housing (a tapered fit allows the battery contacts to be prealigned with the power connector while sliding the molded connector body onto the shroud to prevent bending or other damage to the power connector; the molded connector body and the shroud for the sealed lead acid battery have mating shapes (polarizing shapes) that are different from the shapes of connector bodies and shrouds that are for non-rechargeable battery assemblies to preclude inserting the wrong type of battery in a field device) [0036], [0044], wherein the at least one keyed feature further comprises an electrical power connector (battery contacts) [0036] coupled with the electrical power pathway (terminals) [0044]. See Figs. 3, 4, 7.
Regarding claim 25, McGuire further discloses a retention clip (latches 508, 510) extending from a side wall (feedthrough wall 504) of the housing 506, wherein the retention clip 508, 510 is configured to hold the detachable battery module in place (engage slots in the battery assembly 530 for supporting the battery assembly) when the detachable battery module is coupled to the housing (installed and latched in place) [0042], [0043]. See Figs. 5, 6.
Regarding claim 26, McGuire further discloses that the detachable battery module comprises a thermoplastic shell (plastic resin housing) that encloses the energy storage cell and the power management circuit [0038].
Regarding claim 27, McGuire further teaches a receiver back wall (molded connector body) comprising an electrical power connector [0036] configured to provide the electrical power to the flow detector and the communications interface [0044]. The molded connector body is shaped to have a tight fit with the connector that allows the battery contacts to be prealigned with the power connector to prevent bending or other damage to the power connector and so that vibration does not cause relative motion [0036]. See Figs. 3, 4, 7. Although the specifically claimed shape of the shell is not explicitly taught, it would have been obvious to one of ordinary skill in the art to design various shapes that achieve the tight connection and prevent damage and vibration as taught by McGuire. In this case, the shape of the shell was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shell was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the claimed external connector is taught by McGuire as combined with Breed. Specifically, McGuire discloses a threaded conduit entry hub 708 that provides an opening to the field wiring compartment and contains power leads 710 connected to an external power source (see paragraph [0044], Fig. 7). Although McGuire does not disclose that the external power connector receives power from an external mains electrical power source, because Breed teaches connection to a power grid as an external power source, it nevertheless would have been obvious in the combination to use the external connector taught by McGuire for connection to an external main electrical power source as claimed. Therefore, the previous rejection is being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727